Case 1:15-cv-04251-JFK Document 23 Filed 03/13/20 Page i of 2

U.S. Department of Justice

United States Attorney
Southern District of New York

 

86 Chambers Street, Third Floor
New York, New York 10007

 

March 13, 2020

 

 

By ECF and Hand Delivery

The Honorable John F. Keenan

United States District Court

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pear! Street

New York, New York 10007

 

Re: Lafontaine v. Mechkowski et al., 15 Civ. 4251 (GFK)
Dear Judge Keenan:

This Office represents the government in the above-referenced habeas action, in which
the Second Circuit recently vacated the Court’s August 17, 2015, order, and remanded the
matter. (ECF No, 19). Presently, a status conference is scheduled for Thursday, March 19,
2020, at 11:00 am. (ECF No. 20).

We write respectfully to request that the status conference be adjourned. Petitioner, who
is not detained, consents to this request. The government makes this request for two reasons.
First, because the Second Circuit has not yet issued a mandate in this case, this Court does not
yet have jurisdiction over the matter. See, e.g., United States v. Rodgers, 101 F.3d 247, 251 (2d
Cir. 1996) (“A district court does not regain jurisdiction until the issuance of the mandate by the
clerk of the court of appeals.”). Second, the adjournment will allow the parties additional time to
meet and confer concerning what, if any, further proceedings are necessary.

Accordingly, we respectfully request that the March 19 conference be adjourned; that the
parties be directed to submit a joint status letter within one week of the mandate issuing; and
that, if necessary, the Court schedule a status conference thereafter.

 
Case 1:15-cv-04251-JFK Document 23 Filed 03/13/20 Page 2 of 2

We thank the Court for its consideration of this request.
Respectfully submitted,
GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York

By: /s/ Christopher Connolly

CHRISTOPHER CONNOLLY
Assistant United States Attorney
Tel.: (212) 637-2761
Fax: (212) 637-2786
E-mail: christopher.connolly@usdoj.gov

cc: Counsel for petitioner (oy ECF)

The Conferenca. 1S adr ovr ned 2 fipr| Zt 2020
At [2:30 cm.

S’o ORDERED

 

 

Doled: New Prk seid. ee
Marc [6 2020 SDS.

 
